United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51074
                        Conference Calendar



KAYSANDRA LATHETTE PEYTON,

                                         Plaintiff-Appellant,

versus

BONNIBELLE RUCKER, Assistant Warden; PHILLIS THOMPSON,
Correctional Officer IV; JOHNNY JOHNSON, Lieutenant,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-03-CV-145
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kaysandra Lathette Peyton, Texas prisoner # 874811,

proceeding pro se and in forma pauperis (“IFP”), appeals the

magistrate judge’s dismissal of her 42 U.S.C. § 1983 civil rights

action against Texas Department of Criminal Justice officials.

She argues that the defendants failed to protect her from being

attacked by a fellow inmate.   However, because Peyton has not

provided facts indicating that the defendants were informed of a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51074
                                  -2-

prior altercation between Peyton and the other inmate or of

Peyton’s wish to be moved away from the other inmate, nor has she

shown that the prior altercation posed a “substantial risk of

serious harm,” she has failed to show that the defendants acted

with deliberate indifference.     See Woods v. Edwards, 51 F.3d 577,

583 (5th Cir. 1995); Farmer v. Brennan, 511 U.S. 825, 837 (1994).

     Peyton also claims that defendant Thompson laughed at her at

the time of the incident, “therefore taking my life as a joke.”

However, such actions do not amount to constitutional violations

under 42 U.S.C. § 1983.     See Calhoun v. Hargrove, 312 F.3d 730,

734 (5th Cir. 2002).

     Peyton’s appeal is without arguable merit and is thus

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, we DISMISS her appeal as frivolous.   5TH CIR.

R. 42.2.    The dismissal of this appeal as frivolous counts as a

“strike” under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).       Peyton is WARNED that if

she accumulates three “strikes” under 28 U.S.C. § 1915(g), she

will not be able to proceed IFP in any civil action or appeal

filed while she is incarcerated or detained in any facility

unless she is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.